Citation Nr: 0842009	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
March 1978 and from January 1982 to January 2001.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with a chronic disability manifested by 
dizziness.


CONCLUSION OF LAW

The veteran does not have a chronic disability manifested by 
dizziness that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's September 2006 Remand, the Appeals 
Management Center (AMC) obtained medical records identified 
by the veteran, scheduled a VA examination, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's September 2006 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in September 2005, March 2006, and October 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board notes that the veteran identified 
treatment at Phelps County Medical Center and the University 
of Missouri Medical Center.  However, the veteran failed to 
provide the necessary authorization in order for VA to obtain 
these records on the veteran's behalf.  In addition, the 
veteran stated in December 2006 that he would attempt to 
contact these facilities for his records.  To date, these 
records have not been received from the veteran.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in December 2000, October 2003, and March 2008. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The first question that must be addressed, therefore, is 
whether incurrence of a chronic disability manifested by 
dizziness is factually shown during service.  The Board 
concludes it was not.  The veteran's service medical records 
indicate that he complained of dizziness on several occasions 
in his long military career.  In July 1975, the veteran 
complained of dizziness, headache, and upset stomach.  The 
impression was viral illness.  In January 1992, among other 
gastrointestinal symptoms, the veteran complained of 
intermittent, positional dizziness.  Assessment was 
gastroenteritis and dehydration.  In November 1999, the 
veteran presented for treatment of his chronic tophaceous 
gout.  He complained of some dizziness not related to his 
position.  On the Report of Medical History completed in 
conjunction with his July 2000 physical, the veteran reported 
dizziness, mostly in the morning for the previous year plus.  
A July 2000 Medical Evaluation Board noted the veteran's 
complaints of some fatigue and dizziness, mostly during the 
morning hours that were positional in nature.  

The Board cannot conclude a "chronic" condition manifested 
by dizziness was incurred during service.  Complaints of 
dizziness in service cannot be considered a chronic disorder 
without some indication that a chronic disorder exists.  In 
this case, the service medical records are absent a diagnosis 
of chronic disability manifested by dizziness during service.  

The Board acknowledges the veteran's assertions that he has 
experienced dizziness in addition to episodes of short term 
memory loss, lack of focus, delayed thought process, and 
partial gray outs.  However, the alleged disorder, dizziness, 
is actually just reported symptomatology.  Without a 
recognized injury or disease entity, VA is not authorized to 
award compensation for reported symptomatology.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded 
for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

The veteran has undergone years of studies to try to 
determine the etiology of his dizziness.  

A December 2000 VA examination report notes that the veteran 
reported dizziness first noted in 1998.  The veteran reported 
that he would awaken in the morning with dizziness that would 
be present until about 1300.  The veteran stated that the 
room was not spinning but that he felt like he was in a fog, 
as if he was at high altitude and unable to get the oxygen 
that was required.  Diagnosis was dizziness, undetermined 
etiology.  

An October 2003 VA examination report notes that the veteran 
had a negative neurological history and a normal neurologic 
examination.  The examiner stated that he could find no 
evidence of any disease whatsoever of the nervous system and 
that he did not know the etiology of the veteran's unusual 
recurrent mental state.

Medical records from Leonard Wood Army Hospital show that MRI 
done in June 2004 was unremarkable. 

A May 2005 private Neurology Clinic Note Final Report 
indicates that the veteran reported light headedness, some 
forgetfulness, blurred vision, periods of altered awareness 
and insomnia.  After BAER, sleep deprived EEG, 
neuropsychological testing, heavy metal screening, a June 
2006 note states that neurological symptoms have been worked 
up extensively for etiology for lightheadedness and that the 
possibility of combat related stress (not PTSD) versus prior 
chronic alcohol use versus Gulf War Syndrome had been 
discussed.  It was noted that the neurologist felt it may be 
prior alcohol use at fault.  The veteran's private physician 
noted that he did not have any more answers for him.

The veteran underwent a VA examination in March 2008.  The 
veteran reported problems with dizziness for several years.  
He denied the room spinning or vertigo but reported that he 
had the feeling as if he had been drinking a lot of alcohol.  
The veteran reported difficulty with cognition, focusing, 
performing complex tasks, and driving his car during 
episodes.  After physical examination of the veteran, 
MRI/MRA, EKG, EEG, glucose tolerance test, the staff 
neurologist stated that the spells seemed to be non-epileptic 
in origin and that at that time there did not seem to be any 
organic or neurological cause for the spells.  He concluded 
in May 2008 that after reviewing the claims folder and after 
initiating detailed neurological work up, he could not find 
any specific organic/neurological cause for dizzy spells or 
short term memory loss.  

In the absence of competent evidence which suggests that the 
veteran's dizziness constitutes a chronic disability, the 
Board has no basis on which to consider the veteran's 
dizziness as more than a medical finding or symptom.  The 
veteran's own assertions to the contrary do not constitute 
competent medical evidence in support of his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic disability which could 
be related to service, entitlement to service connection for 
a chronic disability manifested by dizziness must be denied.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

Entitlement to service connection for a chronic disability 
manifested by dizziness is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


